DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 12, 13, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Glasser et al. (Patent No.: US 10,494,788 B2) in view of Krieger (Patent No.: US 6,477,914 B1).
Regarding claim 1, Glasser teaches a working machine, comprising:
 	an undercarriage (col. 1, lines 63-65) including first and second ground engaging units (Tractive Elements 140, FIG. 1; Left and Right Tracks 244, FIG. 2), respectively;
 	a main frame (110, FIG. 1);
 	a swing bearing supporting the main frame from the undercarriage such that the main frame is pivotable about a pivot axis relative to the undercarriage (“…an upper frame portion that rotates about a swivel with respect to a lower frame portion that rotates about a swivel with respect to a lower frame portion.” col. 5, lines 6-14), the pivot axis being substantially vertical when a ground surface engaged by the ground engaging units is substantially horizontal (See Vertical axis which the upper frame rotates about the undercarriage, FIGS. 2 and 5);
 	a swing motor configured to pivot the main frame on the swing bearing about the pivot axis relative to the undercarriage (Swing Actuator 474, FIG. 4 and col. 6, lines 59-67);
 	a boom extending from the main frame along a working direction of the boom (230, FIG. 2);
 	a pivot angle sensor configured to provide a pivot angle signal corresponding to a pivot position of the main frame relative to the undercarriage about the pivot axis (col. 9, lines 59-67); and
 	a controller configured to receive the pivot angle signal, the controller being configured to selectively drive the swing motor automatically to rotate the main frame about the pivot axis relative to the undercarriage to a target pivot position of the main frame relative to the undercarriage (col. 10, lines 39-67 and FIGS. 9-14).
 	Glasser teaches power source 120 (FIG. 1) however is silent to including first and second travel motors for driving the first and second ground engaging units.  However, in the same field of endeavor, Krieger teaches an excavator which comprises a left side motor for driving left hand tracks and a right side motor for driving a right hand track (col. 3, lines 40-55).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the power source that drive ground engaging units as taught by Glasser to include first and second travel motors for driving the first and second ground engaging units as taught by Krieger to enhance flexibility in work machine movement. 

Regarding claim 7, Glasser discloses the working machine, wherein:
 	the ground engaging units define a forward traveling direction of the undercarriage; and
 	the controller includes an automatic boom alignment mode wherein in the target pivot position the working direction of the boom is parallel to the forward traveling direction (FIG. 8).

Regarding claim 8, Glasser discloses the working machine, further comprising:
 	a controller interface configured such that a human operator of the working machine can preset a plurality of preset target pivot positions of the main frame relative to the undercarriage, and such that the human operator can select any one of the preset target pivot positions of the main frame relative to the undercarriage (Mode 1 and 2, FIG. 6).

Regarding claim 12, Glasser discloses the working machine, wherein the working machine is a machine selected from the group consisting of:
a tracked excavator machine;
a wheeled excavator machine;
a tracked feller buncher machine;
a tracked front shovel machine; and
a wheeled front shovel machine (200, FIG. 2).

Regarding claim 13, Glasser teaches a method of controlling a working machine, the working machine including:
 	an undercarriage (col. 1, lines 63-65) including first and second ground engaging units (Tractive Elements 140, FIG. 1; Left and Right Tracks 244, FIG. 2);
 	a main frame (110, FIG. 1);
 	a swing bearing supporting the main frame from the undercarriage such that the main frame is pivotable about a pivot axis relative to the undercarriage (“…an upper frame portion that rotates about a swivel with respect to a lower frame portion that rotates about a swivel with respect to a lower frame portion.” col. 5, lines 6-14), the pivot axis being substantially vertical when a ground surface engaged by the ground engaging units is substantially horizontal (See Vertical axis which the upper frame rotates about the undercarriage, FIGS. 2 and 5);
 	a swing motor configured to pivot the main frame on the swing bearing about the pivot axis relative to the undercarriage (Swing Actuator 474, FIG. 4 and col. 6, lines 59-67); and
 	a boom extending from the main frame along a working direction of the boom (230, FIG. 2);
 	the method comprising steps of:
 	(a) automatically (Self-propelled work vehicle, col. 3, lines 60-65) sensing a pivot position of the main frame relative to the undercarriage about the pivot axis (col. 9, lines 59-67); and 
 	(b) automatically controlling the swing motor and thereby rotating the main frame about the pivot axis relative to the undercarriage to a target pivot position of the main frame relative to the undercarriage (col. 10, lines 39-67 and FIGS. 9-14). 
 	Glasser teaches power source 120 however is silent to including first and second travel motors for driving the first and second ground engaging units, respectively.  However, in the same field of endeavor, Krieger teaches an excavator which comprises a left side motor for driving left hand tracks and a right side motor for driving a right hand track (col. 3, lines 40-55).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the power source that drive ground engaging units as taught by Glasser to include first and second travel motors for driving the first and second ground engaging units as taught by Krieger to enhance flexibility in work machine movement. 

Regarding claim 19, Glasser discloses the method, wherein: the ground engaging units define a forward traveling direction of the undercarriage; and in step (b) in the target pivot position the working direction of the boom is parallel to the forward traveling direction (FIG. 8).

Regarding claim 20, Glasser discloses the method, further comprising: presetting a plurality of preset target pivot positions of the main frame relative to the undercarriage; and prior to step (b), selecting one of the preset target positions of the main frame relative to the undercarriage (Based on Mode 1 or 2, FIG. 6). 
Allowable Subject Matter
Claims 2 – 6, 9 - 11 and 14 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/                               Primary Examiner, Art Unit 3663